Investor Presentation BROWN SHOE COMPANY, INC. Bank of America and Merrill Lynch Consumer Conference March 12, Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: This investor update contains certain forward-looking statements and expectations regarding the Company’s future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These include (i) current economic conditions that may adversely impact demand for the Company’s products and and/or adversely impact its customers and others with which it does business; (ii) intense competition within the footwear industry; (iii) rapidly changing fashion trends and purchasing patterns; (iv) political and economic conditions or other threats to continued and uninterrupted flow of inventory from China and Brazil, where the Company relies heavily on third-party manufacturing facilities for a significant amount of its inventory; (v) customer concentration and increased consolidation in the retail industry; (vi) the Company’s ability to maintain, operate and transform, through its technology initiations, its information technology systems, which it is relies upon for all aspects of its business including execution of its growth strategy; (vii) the ability to retain and recruit key associates including managing the transition due to its voluntary severance program and the relocation of the Famous Footwear division headquarters; (viii) the Company’s ability to attract and retain licensors and protect its intellectual property; (ix) the Company’s ability to secure leases on favorable terms; (x) the Company’s ability to maintain relationships with current suppliers; and(xi) the Company’s ability to implement its domestic and international growth strategy.The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report on Form 10-K for the year ended February 2, 2008, which information is incorporated by reference herein and updated by the Company’s quarterly reports on Form 10-Q.
